The reversal of the judgment of conviction herein was made upon the sole ground that the court erred in overruling defendant's application to require the body of the deceased, J. Robert Kirby, exhumed, and that a bullet, supposed to be therein, extracted in order to determine whether the bullet, if found, was one fired from a rifle instead of from a pistol, the latter of which defendant claimed to have used upon the occasion of the killing of the deceased. No other reversible error was found in the record, and the opinion, in substance, holds that no other one existed.
I readily agree that in a proper case such exhumation may be ordered by a trial court when the exigencies of the case, and the urgent demands of justice, require it; but no such order may even then be made unless the applicant therefore appropriately manifests and presents to the court "a strongshowing that it is necessary and the interests of justice require it." (My emphasis.) The quotation is a part of the text from 17 C. J. that is incorporated in the opinion, and the same language is found in the case of Gray v. State, a Texas, one reported in 55 Tex. Cr. R. 90, 114 S.W. 635, 643, and 22 L.R.A. (N.S.) 513. The opinion in that case, in approving the *Page 183 
requirement of a "strong showing" before any such order will be made, says: "It would, of course, be conceded that such a request ought not to be granted, either on application of the state or the defendant, lightly or inconsiderately, nor in any case unless such course was absolutely essential to the administration of justice." The same requirement of a "strong showing," as a condition precedent to the granting of such an order, is repeated in the opinion of the Washington court in the case of State v. Clifford, 81 Wn. 324, 142 P. 472, 474, Ann. Cas. 1916D, 329, in which that court recognized the power and authority of the trial court, within the indicated limitations, to make such an order, but it was careful to say: "We are prepared to say, however, that such an order should be made only upon a strong showing to that effect," and the court not only said in that opinion that such an order should not be made, except upon such a showing, but also said that, if the fact proposed to be established by the autopsy could be proven otherwise, and where there was other evidence in the case to establish the fact proposed to be proved by such an autopsy then the order of the court overruling the motion would not be considered as an abuse of discretion.
The annotations to that opinion in the cited volume of Annotated cases begins on page 331, and the first sentence of the annotator is: "The power of a court to order the exhumation of a dead body for evidentiary purposes has been directly passed on by the courts in but few instances. In several cases it has been said obiter that the courts have such power." Cases from other jurisdictions are then cited and commented upon, following which the annotator says: "But a court should refuse to order the exhumation of a body for evidentiary purposes, except in those cases where there is a strong reason to believe that without such an exhumation and examination there will be a miscarriage of justice." The case of Salisbury v. Commonwealth, 79 Ky. 425, is referred to in the annotation and in which it is truthfully said that the power and authority of the court to make such an order was not raised therein. In every case that the writer has found wherein it was held that such power and authority existed in the trial court the appellate court was careful to say that such authority existed only in extreme cases, and could not then be exercised, except upon a "strong showing," and it is not *Page 184 
believed that any case can be found wherein such circumscribing limitations were not recognized and upheld. So much for the law. I will now briefly refer to the facts.
A bank had been robbed by defendant and two or three companions. They had escaped from the scene in an automobile. The deceased and one Charles Baird got into another automobile to pursue them, and they were armed, the deceased having a shotgun and Baird a rifle. Not far from the scene the pursuers came upon the robbers, and two shots were fired from each automobile, but the robbers succeeded in distancing the pursuers. The latter, however, within a short while overtook the robbers, who, possibly, had encountered some mishap, and, when within seventy-five or eighty yards of them, the pursuers and the pursued stopped their cars. Each of the pursuers attempted to alight from their car practically at the same time, but Baird, who had the rifle, fired a shot at the robbers, who had just shot at the pursuers, and that shot went through the glass in the door of the automobile of the pursuers on the side of the car where Baird was riding, and was fired by him as he was stepping from the automobile to the ground, and which he so hurriedly did in order to silence the firing of the robbers at him and Kirby before either of them was killed or wounded, and also, perhaps, for the further purpose to effect the capture of defendant and his co-criminals. The shots from the automobile of the latter were fired by shotguns, pistols, and rifles, and it is clear, from at least the testimony of Baird, that he did not at any time shoot the deceased, nor were any powder burns found on his body or any of his clothing, but which would have been almost inevitably true if Baird's rifle was the weapon that killed him. Furthermore, if deceased was so shot, there would be no bullet lodged in his body to be obtained by an autopsy; for the rifle that Baird had was of .45 caliber and one of extreme high power, and a bullet fired from it would have passed entirely through the body of deceased.
Under such facts, the attorney for defendant on March 22, 1930, two months and fourteen days from the finding of the indictment, claims to have filed in court a motion, signed only by himself, and to which he was not sworn, and in which it was said: "And by removing from said body the ball; that upon the ball being removed, it can be examined by the ballistic experts and said experts can conclusively determine from what *Page 185 
weapon the ball in the body of J. Robert Kirby was fired," etc. It was further stated in that written but unsworn to writing by the attorney that defendant was willing to deposit with the clerk of the court the cost incident to the exhumation, but it was not stated, by even the attorney in his alleged unsworn to motion, that defendant could, or would, produce any ballistic expert to make the examination referred to in the motion if a bullet was found, or that he would defray the expenses thereof.
The application for the order was made solely in the manner I have indicated. Nowhere in the record did defendant himself make application, either sworn to or not sworn to, for the order contended for. It requires no argument to show that the purpose of the order was to produce in court at the trial absent evidence on behalf of defendant, and because of which absence defendant was not ready for trial until the evidence could be legally procured; hence the application for the order. It is to my mind a case strictly parallel to an application to the court to procure the attendance of an absent material witness, or other material evidence, and I have yet to find any case upholding such right in the absence of the person on trial opening his mouth at some stage of the game and saying to the court, in legal form, that the absent evidence is and will be true as well as material to the case. In other words, I know of no ruling that will excuse the applicant for such in order (relating to the procurement of absent testimony) from saying anything in any manner in support of the application and to be permitted to put forward his attorney in the latter's unsworn statement to develop the grounds for the order, unless, perhaps, in the case of sickness or unavoidable absence of the applicant, when the attorney would, doubtless, be authorized to manifest the grounds. In this case, however, the defendant was either personally present, or easily accessible, when the alleged motion was made. But, if not so at the time, then he was present at the commencement of the trial and before the beginning of the introduction of testimony, and he could have then developed the grounds and made the "strong showing" required by the law so as to make out a case for the granting of the relief he sought.
How long, may it be asked, would a motion for a continuance, because of absent witnesses, or to discover and produce material evidence, be considered by this court where the defendant on trial made no affidavit nor any *Page 186 
written or sworn to motion, requesting a postponement or continuance to enable him to obtain the absent testimony, and only delegated that duty to his attorney, who could not know the facts except by hearsay from his client? The answer is that a painstaking search of our opinions and those of other courts fails to discover a single case where the court upheld such a motion, unless, perhaps, in the contingencies above referred to; i. e., sickness, or unavoidable absence of the defendant. On the contrary, every case says that the materiality of the testimony, the facts that would establish its materiality, as well as the reasonable certainty of its production if the motion should prevail, must be manifested by defendant himself, and not by his counsel as a substitute, and who, I repeat, is not presumed to know the facts as does the defendant on trial. In the Salisbury case defendant made and filed his affidavit as the basis for his motion to have the body of the deceased exhumed, and it was he who spoke upon his ability to pay or not to pay the expenses thereof, and in no case that I have found was he permitted to remain silent and let his attorney speak upon such matters from only secondhand information.
To establish the accuracy of the foregoing history of the motion that the court overruled, and only for which the judgment was reversed, reference is made to pages 10, 11, and 12 of the transcript brought to this court. On pages 10 and 11 will be found what purports to be the motion for the exhumation of the body of deceased. It is signed only by defendant's attorney, and on page 12 there is copied what purports to be the affidavit only of such attorney, but it is not sworn to before any officer or before any one purporting to be an officer, or, indeed, before any one at all; and neither the purported motion nor the purported affidavit is shown to be filed by any order of court on either of those pages or anywhere else in the record. Neither does the transcript show that either of those writings was marked "filed" by the clerk of the court, much less is there any order of the court to that effect, and statements to the contrary found in the opinion are clearly mistakes and misconceptions, as is also the one saying, "Some days before the trial defendant filed an affidavit setting out briefly the above facts and asking that the body of Kirby be exhumed at his cost," etc., since we have seen the fact to be that defendant filed no affidavit nor signed any motion at any time for such purpose. *Page 187 
The case, then, is one where the only showing made, even by the attorney, was a defective one to the effect that, possibly or probably, the bullet, if found in decedent's body would show that it was a rifle bullet instead of one fired from a pistol; and the evidence, as I understand it, is uncontradicted that a rifle was being fired at the deceased and his companion, Baird, by some one or more of the fleeing robbers, one of whom was defendant. In such circumstances, defendant, although he did not shoot that rifle, would be responsible for the consequences, though it was fired by one of his confederates. Therefore the ultimate and uncertain result sought to be accomplished upon such unsubstantial and insufficient showing was that defendant's attorney (not defendant himself) surmised, and possibly to some extent believed, that the fishing excursion that he sought by the granting of the order applied for might prove to be of some possible benefit to his client at the trial; but, if not, that then the advantages of a probable continuance (whatever that may be) would be obtained.
I do not hesitate to say that, if there had been manifested in this case, in due and legal form, that it was necessary in the interest of justice for the body of the deceased to be exhumed, the court should have ordered it done; but, in the absence of such manifestation, I am thoroughly convinced that the trial court correctly and properly overruled the motion, since the manifestation of the grounds therefor consisted only in the speculative surmises of defendant's counsel alone, and without one word from his client, either under oath or not under oath, in substantiation thereof. I will not dwell upon the reasons why the law limits the authority of the court to make such an order, since they cannot escape the intelligent reader (laymen or processional). But, notwithstanding those reasons, the law, out of its great solicitude to have justice administered, permits a body to be exhumed when it is clearly shown that justice may not be meted out without it, and which showing must always be made by the litigant applying therefor himself and not by a substitute. I will not comment upon the character, nature, and circumstances of the crime with which defendant is charged, and for which he was tried. To my mind there can be no doubt that he or one of his confederates killed an innocent man who was endeavoring to perform the obligations of an upright, peaceful, and law-abidding citizen, and to render all the *Page 188 
assistance he could towards exterminating from the country the marauding bands of highwaymen and robbers that for some years past have infested it.
Under the conditions as herein outlined, I am thoroughly convinced that the substantial rights of defendant were not prejudiced by the ruling of the court complained of and forming the only alleged error upon which the judgment is reversed, and for which reason it is my opinion that the judgment should be affirmed, and I, therefore, most respectfully dissent. Judge RICHARDSON joining me therein.